Citation Nr: 0914014	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  06-38 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of 
prostate cancer, to include as due to herbicide exposure.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for bilateral 
thrombosis, to include on a secondary basis.

4.  Entitlement to service connection for asthma.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

6.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1964 to May 1966.  Thereafter, he had additional 
service, including periods of active duty for training 
(ACDUTRA) in the U.S. Army Reserves.  These matters are 
before the Board of Veterans' Appeals (Board) on appeal from 
a July 2006 rating decision by the Philadelphia, Pennsylvania 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
January 2009, a Travel Board hearing was held before the 
undersigned; a transcript of the hearing is associated with 
the claims file.  

The issues of entitlement to service connection for migraine 
headaches, bilateral thrombosis, asthma, PTSD and 
hypertension are being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if any action on his part is required.


FINDINGS OF FACT

1.  It is not shown that the Veteran set foot on land in the 
Republic of Vietnam, or was in Korea during a period of time 
when the service department has determined that herbicides 
were used, or was otherwise exposed to an herbicide agent (to 
include Agent Orange) during service.  

2.  Prostate cancer was not manifested in service or in the 
first post-service year, and is not shown to be related to 
the Veteran's active service.


CONCLUSION OF LAW

Service connection for residuals of prostate cancer, to 
include as due to herbicide exposure, is not warranted.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran was advised of VA's duties to notify and assist 
in the development of his claim prior its initial 
adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  December 2005 and February 2006 letters 
explained the evidence necessary to substantiate his claim, 
the evidence VA was responsible for providing, and the 
evidence he was responsible for providing.  He has had ample 
opportunity to respond/supplement the record.  In a November 
2006 Statement of the Case. he was advised of the criteria 
for rating prostate cancer and those governing effective 
dates of awards.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 490-91 (2006).  The Veteran does not allege that 
notice has been less than adequate.

The Veteran's pertinent service treatment records (STRs), 
service personnel records and post-service treatment records 
have been secured.  The Board also finds that no additional 
development, as for medical opinions or examinations is 
necessary.  In Paralyzed Veterans of America, et. al., v. 
Secretary of Veterans Affairs, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) noted that 
38 C.F.R. § 3.159(c)(4)(i) requires that a claimant establish 
that he or she has suffered an event, injury, or disease in 
service in order to trigger VA's obligation to provide a VA 
medical examination or obtain a medical opinion.  Here, there 
is no medical evidence of the claimed disability until many 
years after the Veteran's military service.  A medical 
opinion is not necessary to decide this claim, as such 
opinion could not establish related disease or injury in 
service.  See also Godfrey v. Brown, 8 Vet. App. 113, 121 
(1995) (the Board is not required to accept a medical opinion 
that is based on the appellant's recitation of medical 
history).  Evidentiary development in this matter is complete 
to the extent possible.  The Veteran has not identified any 
other pertinent evidence that remains outstanding.  VA's duty 
to assist is met.  

II.  Service Connection  for Residuals of Prostate Cancer, to 
Include as Due to Herbicide Exposure

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  For veterans who have served 90 days or 
more of active service during a war period or after December 
31, 1946, certain chronic disabilities, such as malignant 
tumors, may be presumed to have been incurred in service if 
manifest to a compensable degree within one year after 
discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease initially diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Veterans who, during active service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, shall be presumed to have been 
exposed to an herbicide agent, unless there is affirmative 
evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 
3.307.  In addition, the Department of Defense has determined 
that Agent Orange was used along the Korean DMZ from April 
1968 to July 1969; veterans assigned to one of the units 
listed as being at or near the Korean DMZ during that time 
period are also presumed to have been exposed to herbicide 
agents.  See MR21-1MR, Part IV, Subpart ii, Chapter 2, 
Section C, Paragraph 10 subsection (l).

If a veteran was exposed to a herbicide agent (to include 
Agent Orange) during active military, naval or air service 
and has contracted an enumerated disease (to include prostate 
cancer) to a degree of 10 percent or more at any time after 
service (except for chloracne and acute and subacute 
peripheral neuropathy which must be manifested within a year 
of the last exposure to an herbicide agent during service), 
the veteran is entitled to a presumption of service 
connection even though there is no record of such disease 
during service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307, 
3.309(e).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 
3.309(e), 3.313.

Notwithstanding the foregoing presumptive provisions, the 
Federal Circuit has determined that a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).  See Brock v. Brown, 10 Vet. App. 155, 160-61 
(1997).  Thus, presumption is not the sole method for showing 
causation.

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and an evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims files, with an emphasis on the evidence 
relevant to these appeals.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim. 

The Veteran's service personnel records show he served in the 
U.S. Army from July 1964 to May 1966, including service in 
Korea from May 19, 1965 to May 1, 1966.  There is no evidence 
that he ever disembarked and set foot on land in Vietnam.  
There is no evidence that he served along the Korean DMZ at 
any time from April 1968 to July 1969.

The Veteran's STRs for the period from July 1964 to May 1966 
are silent for any complaints, findings, treatment, or 
diagnosis of prostate cancer.

An August 2002 VA outpatient treatment record notes the 
Veteran's history of prostate cancer, which was treated with 
surgery four years earlier.

In December 2005, the Veteran submitted a claim of service 
connection for residuals of prostate cancer.  He maintained 
that he was exposed to herbicides during his service in 
Korea, which ultimately caused his prostate cancer.

At the January 2009 Travel Board hearing, the Veteran 
testified that he believed that was exposed to Agent Orange 
during his service in Korea.  He described vegetation being 
killed by chemicals during his time there.  He also testified 
that his prostate cancer was diagnosed in 1999.

It is not in dispute that the Veteran now has residuals of 
prostate cancer.  However, it is neither alleged, nor shown 
by the record, that this disability was manifested in service 
or in the Veteran's first year post-service; nor is there any 
medical opinion in the record that directly relates the 
Veteran's prostate cancer to service or to any event therein.  
Accordingly, service connection for such disease on the basis 
that it became manifest in service and persisted, or on a 
presumptive basis (as a chronic disease under 38 U.S.C.A. §§ 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309) is not warranted.

The Veteran alleges that his prostate cancer resulted from 
his exposure to Agent Orange during his service in Korea from 
May 1965 to May 1966.  He does not allege, nor do his service 
personnel records show, that his "service involved duty or 
visitation in the Republic of Vietnam" or duty along the 
Korean DMZ from April 1968 to July 1969.  Consequently, the 
Veteran's claim seeking service connection is not within the 
purview of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307 or MR21-1MR, 
Part IV, Subpart ii, Chapter 2, Section C, Paragraph 10 
subsection (l) (which provides for establishing service 
connection for diseases, including prostate cancer, on a 
presumptive basis based on herbicide exposure therein for 
veterans who served on land in Vietnam or along the Korean 
DMZ from April 1968 to July 1969).  

The Veteran may still establish service connection for 
residuals of prostate cancer by affirmative and competent 
evidence that such disease is related to his service or some 
event therein.  However, as noted above, the first evidence 
of a diagnosis of prostate cancer is many years after the 
Veteran's discharge from active duty service in 1966.  The 
Veteran testified that he was not diagnosed with prostate 
cancer until 1999 (more than 30 years after service).  Such a 
long interval between service and the initial diagnosis is, 
of itself, a factor against a finding that this disability is 
service-related.  Furthermore, there is no competent evidence 
that links this disability to the Veteran's service.  The 
Board finds that no additional development, to include a 
medical examination and/or opinion, is warranted based on the 
facts of this case.  This is because any such medical opinion 
would not establish the existence of an injury in service to 
which a current disability could be related, nor produce 
evidence supporting a nexus between current disability and 
service (e.g., continuity of complaints).  Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 
1348 (Fed. Cir. 2003).

The Veteran's belief that his prostate cancer is related to 
Agent Orange exposure in service is not competent evidence, 
as he is a layperson, untrained in establishing a medical 
diagnosis or determining medical etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  The preponderance 
of the evidence is against a finding that the Veteran's 
prostate cancer is in any way related to his active service.  
Accordingly, the claim of service connection for this 
disability must be denied.


ORDER

Service connection for residuals of prostate cancer, to 
include as due to herbicide exposure, is denied.


REMAND

The VCAA applies to the remaining claims.  Regarding the 
claim of service connection for PTSD, there is nothing in the 
record that satisfies the notification requirements of the 
VCAA and the implementing regulations.  Likewise, regarding 
the claim of service connection for bilateral thrombosis, to 
include on a secondary basis, there is nothing in the record 
that satisfies the notification requirements of the VCAA and 
the implementing regulations.  In this regard, the Board also 
notes that a revised version of 38 C.F.R. § 3.310 became 
effective October 10, 2006.  The revised version essentially 
provides that VA will not concede aggravation of a non-
service-connected disease or injury by a service-connected 
disease or injury unless the baseline level of severity is 
established by medical evidence.  The regulation further sets 
out the procedure for determining the extent of any 
aggravation.  The Veteran should have written notice of the 
new regulation.

The Board is also of the opinion that further development of 
the record is required to comply with VA's duty to assist the 
Veteran in the development of the facts pertinent to his 
remaining claims.

Not all of the Veteran's periods of active duty and active 
duty for training have been verified.  In particular, his 
service in the U.S. Army Reserves must be verified.  In 
addition, while some of the Veteran's service treatment 
records (STRs) are associated with the claims file, it 
appears that these records might be incomplete.  
Specifically, at the January 2009 Travel Board hearing, the 
Veteran testified that he was treated for migraines at the 
hospital at Fort Dix, New Jersey during his reserve service 
in the 1980's.  See January 2009 hearing transcript.

The Veteran also testified at the January 2009 Travel Board 
hearing that he has received treatment for his asthma and 
migraines from Dr. Donald Corey at Lankenau Hospital in 
Pennsylvania and from Dr. Claudius Elkind.  To ensure that 
all outstanding records are secured, the Veteran should be 
asked to identify any additional treatment he has received 
for any of his claimed disabilities, and to provide 
authorizations for outstanding private records to be released 
to VA.  In this regard, the Veteran is advised that the 
consequence of a failure to respond to a request for evidence 
sought in connection with his claim within 1 year of the date 
of the request (specifically including in this case the 
authorization forms for private records) his claim will be 
considered abandoned under 38 C.F.R. § 3.158(a).

Furthermore, the evidence of record shows a current diagnosis 
of PTSD; however, the Veteran's service personnel records do 
not show any awards or decorations denoting he engaged in 
combat.  Where it has not been shown through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressor is related 
to combat, the Veteran's lay testimony alone will not be 
enough  to establish the occurrence of the alleged stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the Veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  In this 
case, the Veteran maintains that his best friend "Rigney" 
was shot and killed in July or August 1965 near the DMZ in 
Korea where they were both serving with Company A 2nd 
Battalion 23rd Infantry.  The U.S. Army and Joint Services 
Records Research Center (JSRRC), has not been contacted to 
research the Veteran's alleged in-service stressor.  
Therefore, an attempt must be made to verify the Veteran's 
alleged stressor; however, detailed information from the 
Veteran regarding this alleged stressor, to include the 
place, full name, and any other identifying information must 
first be obtained.

Regarding the claim of service connection for bilateral 
thrombosis the Board finds that there is no etiology opinion 
of record that is adequate for adjudication purposes.  The 
Veteran maintains that his thrombosis is due to his military 
service, or alternatively, to his service-connected residuals 
of left lower leg contusion.  VA records show a current 
diagnosis of deep vein thrombosis.  On remand, the Veteran 
should be scheduled for a VA medical examination specifically 
for the purpose of determining the etiology of any current 
thrombosis.  See 38 U.S.C.A. § 5103A.

Accordingly, the case is REMANDED for the following action:

1.  With respect to the claim of service 
connection for PTSD, the RO should send 
the Veteran a letter providing the notice 
required under 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  He should have 
opportunity to respond.

With respect to the claim of service 
connection for bilateral thrombosis, to 
include on a secondary basis, the RO 
should send the Veteran a letter 
providing the notice required under 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b), 
to include notification of the amendments 
to 38 C.F.R. § 3.310(b), effective as of 
October 10, 2006.  

The letter should also ask the Veteran to 
identify any private treatment or 
evaluation he has had for any of his 
claimed disabilities, and to provide any 
releases necessary to obtain records of 
such treatment or evaluation.  The RO 
should specifically request from the 
Veteran authorization forms for release 
of treatment records from Dr. Donald 
Corey at Lankenau Hospital in 
Pennsylvania and from Dr. Claudius 
Elkind.  In this regard, the Veteran 
should be reminded of the provisions of 
38 C.F.R. § 3.158(a).  If he responds, 
the RO should secure for the claims file 
copies of all records of the Veteran's 
treatment.  If such records are not 
available, the Veteran and his 
representative should be so notified.  
The RO must also obtain any VA treatment 
records that have not been associated 
with the claims file.

2.  The RO should again ask the Veteran 
to provide detailed information regarding 
his alleged stressor event in Korea, 
particularly a specific date, location 
and full name of the person shot and 
killed near the DMZ.  He should be 
advised that this information is critical 
to his claim (and of the provisions of 38 
C.F.R. § 3.158).  The RO should forward 
the Veteran's response, along with other 
pertinent information of record 
(including copies of the Veteran's 
service personnel records and a 
description of the alleged stressor) to 
the JSRRC and request that that 
organization attempt to verify the 
claimed stressor.  

3.  If, and only if, the claimed stressor 
is corroborated, the RO should arrange 
for the Veteran to be afforded a VA 
psychiatric examination to determine 
whether he has PTSD due to such stressor.  
The Veteran's claims file, to include a 
copy of this Remand, must be made 
available to, and be reviewed by, the 
examiner.  The examination and the report 
thereof should be in accordance with DSM-
IV.  Following examination of the 
Veteran, review of his pertinent medical 
history, and with consideration of sound 
medical principles, the examiner should 
provide an opinion as to whether or not 
the Veteran has PTSD related to a 
verified stressor event in service.  If 
PTSD is diagnosed, the examiner should 
identify the specific stressor(s) upon 
which the diagnosis is based.  If PTSD is 
not diagnosed, the examiner should 
explain why the Veteran does not meet the 
criteria for this diagnosis.  The 
examiner should explain the rationale for 
all opinions expressed and conclusions 
reached.

4.  The RO should contact the appropriate 
service department and verify all periods 
of the Veteran's service, including all 
periods of active duty and active duty 
for training.

5.  The RO should also arrange for an 
exhaustive search for the Veteran's 
complete STRs.  The records sought should 
specifically include those of any 
treatment for migraines at the hospital 
at Fort Dix, New Jersey during the 
Veteran's reserve service in the 1980's.  
The efforts to obtain such records should 
be documented in the claims file.

6.  The RO should then arrange for the 
Veteran to be examined by a physician 
with the appropriate expertise to 
determine whether he has bilateral 
thrombosis.  If thrombosis is diagnosed, 
the examiner should provide an opinion as 
to the etiology of the disability.  The 
Veteran's claims file must be reviewed by 
the examiner in conjunction with the 
examination, and any indicated studies or 
tests should be accomplished.  All 
clinical findings should be reported in 
detail.

Based on review of the Veteran's 
pertinent medical history and with 
consideration of sound medical 
principles, the examiner should provide 
an opinion as to:

a. whether it is at least as likely as 
not (50 percent or better probability) 
that any thrombosis diagnosed began 
during or is causally related to the 
Veteran's military service. 

b. whether it is at least as likely as 
not (50 percent or better probability) 
that any thrombosis diagnosed was caused 
or aggravated (i.e., chronically 
worsened) by the Veteran's service-
connected residuals of left lower leg 
contusion.  If the examiner finds that 
the Veteran's thrombosis was not caused, 
but was aggravated by his service-
connected residuals of left lower leg 
contusion, the examiner should report the 
baseline level of severity of the 
thrombosis prior to the onset of 
aggravation, or by the earliest medical 
evidence created at any time between the 
onset of aggravation and the receipt of 
medical evidence establishing the current 
level of severity.  If some of the 
increase in severity of the thrombosis is 
due to natural progress, the examiner 
should indicate the degree of such 
increase in severity due to natural 
progression.  See generally 38 C.F.R. 
§ 3.310(b) (effective October 10, 2006).

The examiner should explain the rationale 
for all opinions expressed.

7.  Thereafter, the RO should arrange for 
any further development deemed necessary, 
to include ordering a VA examination, or 
seeking a medical advisory opinion.

8.  The RO should then readjudicate the 
issues remaining on appeal, in light of 
all pertinent evidence and legal 
authority.  The provisions of 38 C.F.R. 
§ 3.310(b) (effective October 10, 2006) 
should be applied, if pertinent.  If any 
claim remains denied, the RO should issue 
an appropriate Supplemental Statement of 
the Case and provide the Veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


